DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .11

Election/Restrictions
Applicant’s election of specie III, reading on figure 7, claims 1-7, 13-15, and 17-21, in the reply filed on June 6, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities:
The wording in description “Accordingly, when the first insulating layer 110a is used as a barrier layer for processing the cavity C,25 a pattern layer for a stopper for processing the cavity CDB1/ 117267183.1 Page 11may not be unnecessary” may be checked for the correctness. 
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 17, 18 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2015/0366062).
Regarding clam 1, Noda, Figure 1A, discloses a printed circuit board, comprising: a first insulating layer (55F) having a first modulus ( resin has one modulus of resin, as it is formed of resin, paragraph 0037); a second insulating layer (20z, formed of resin with glass fiber, paragraph 0030) disposed on the first insulating layer and having a second modulus (resin including glass fiber has second modulus); and a cavity penetrating the second insulating layer (see figure), wherein the second modulus is greater than the first modulus (not explicitly disclosed, but obvious with second insulating layer having glass fiber, glass fiber would have higher modulus, resulting in the second insulating layer with higher modulus), and wherein an edge portion of a bottom surface of the cavity is formed of an insulating material (see figure). 

Regarding clam 2,  the modified board of Noda further discloses wherein the insulating material is at least one of the first insulating layer and the second insulating layer (see figure). 

Regarding clam 3,  the modified board of Noda further discloses wherein the second modulus is four times the first modulus or greater (not explicitly disclosed but obvious to select one to have desired properties, for example mechanical strength, electrical isolation).
Additionally, it has been held that discovering  optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).

Regarding clam 5,  the modified board of Noda further discloses wherein the cavity exposes at least a portion of one surface of the first insulating layer, and wherein exposed one surface of the first insulating layer is provided as a bottom surface of the cavity (see figure).

Regarding clam 17, Noda, Figure 1A, discloses a printed circuit board, comprising: a first insulating body including a first insulating layer (55F) having a first etch rate for micro blasting (micro blasting etch rate of resin material, paragraph 0037); a second insulating layer (20z) having a second etch rate for micro blasting (micro blasting etch rate of resin with glass fiber), the second etch rate being greater than the first etch rate (not explicitly disclosed, but obvious as fiber would have greater blasting etch rate than that of pure resin due to its brittleness / fragility than that of resin); and a cavity penetrating the second insulating layer and exposing a surface of the first insulating layer (see figure). 

Regarding clam 18, Noda further discloses an electronic component disposed in the cavity such that at least a portion of the bottom of the cavity is exposed; and a first wiring layer disposed in or on the first insulating layer, the first wiring layer being connected to the electronic component (obvious as shown in figure 2A).

Regarding clam 20, Noda further discloses wherein the second etch rate is at least ten times greater than the first etch rate (not explicitly disclosed but obvious to select one to have desired processing time, as well as, mechanical strength).
Additionally, it has been held that discovering  optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda, as applied to claim 1 and 3 above, and further in view of Oh (US 2020/0152566).
Regarding claim 4, the modified board of Noda discloses wherein the second insulating layer includes prepreg (as applied above), but does not disclose wherein the first insulating layer includes liquid crystal polymer.
Oh, figure 1, discloses a board structure with a first insulating layer (210) formed of resin including liquid crystal polymer (paragraph 0048), and a second insulating layer (220) formed of resin with glass fiber.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Noda with the first insulating layer includes liquid crystal polymer, as taught by Oh, in order to have desired electrical and mechanical properties.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 14-15, 13, 19, 21, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Noda, as applied to claims 1, and 17  above, and further in view of Sahara (US 2008/0049405), and Ishiguro (US 9,699,909).
Regarding clam 14,  the modified board of Noda, figure 1A, and 3, discloses a printed circuit board, comprising: a core structure (board 10)  including a first insulating body (55F) and a plurality of core wiring layers disposed on or in the first insulating body (see figure), and having a cavity (see figure); an electronic component (90) disposed in the cavity (obvious as shown in figure 2A); and a built-up structure (see explanation below) including a second insulating body (20z) covering at least a portion of each of the core structure and the electronic component and filling at least a portion of the cavity (see explanation below), and one or more built-up wiring layers disposed on or in the second insulating body (see explanation bellow)), wherein the first insulating body includes a first insulating layer having a first modulus and a second insulating layer disposed on the first insulating layer and having a second modulus greater than the first modulus, wherein the cavity penetrates the second insulating layer, and wherein an edge portion of a bottom of the cavity is formed of an insulating material (obvious as applied to claim 1 above). 
Noda discloses only one second insulating layer. However, obvious to provide additional second insulating layer in order to have increased wiring density, including additional build-up structure.
Additionally, Sahara, figure 10, discloses a structure of a board with a cavity, including multilayer built-up structure, a cavity for mounting a component, and some of the pads on layer (12) exposed in the cavity and the others are buried in the insulating layer (13) above the first insulating layer. Sahara further discloses a component  (4) in the cavity embedded by the material of layer (13).
Ishiguro, figure 1, discloses a board structure with multiple layers a component in the cavity. Ishiguro, further discloses, figure 7, a component (10) in the cavity embedded by the an insulating layer (B2) above the cavity.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Noda with  a built-up structure, a second insulating body covering at least a portion of each of the core structure and the electronic component and filling at least a portion of the cavity, and one or more built-up wiring layers disposed on or in the second insulating body, as taught by Sahara and Ishiguro, in order to have increased wiring density, the component with enhanced mechanical bonding strength.
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 USPQ.

Regarding clam 15,  the modified board of Noda further discloses wherein the cavity exposes at least a portion of one of the plurality of core wiring layers, and the electronic component is connected to at least a portion of one of the plurality of core wiring layers exposed by the cavity through a connection member (obvious as explained and applied to claim 14 above). 
Regarding clam 13,  the modified board of Noda further discloses wherein the second insulating layer includes a plurality of insulating layers each having the second modulus (not explicitly disclosed but providing additional layer, e.g. multilayer circuit board are old and known in the art to have increased wiring density).
Additionally, providing additional second insulating layer is, as good as, duplicating the known elements for a desired function / increase wiring density. 
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 USPQ.

Regarding clam 19,  the modified board of Noda further discloses a second insulating body disposed on the second insulating layer, covering at least a portion of the second insulating layer and at least a portion of the electronic component, and filling at least a portion of the cavity (obvious as applied to claim 14 above).

Regarding clam 21,  the modified board of Noda further discloses a second insulating body disposed on the second insulating layer; and a second wiring layer disposed on or in the second insulating layer, the second wiring layer being connected to the first wiring layer (obvious as explained and applied to claim 14 above).

Regarding clam 6,  the modified board of Noda further discloses a first wiring layer disposed on one surface of the first insulating layer, wherein the first wiring layer includes a first wiring pattern having at least a portion buried in the second insulating layer, and a second wiring pattern having at least a portion exposed by the cavity (obvious as explained and applied to claim 14 above). 

Regarding clam 7,  the modified board of Noda further discloses a second wiring layer disposed on one surface of the second insulating layer; and a wiring via layer penetrating the second insulating layer and connecting at least a portion of the first wiring layer to at least a portion of the second wiring layer(obvious as explained and applied to claim 14 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill (US 8,084,120) discloses a composite material and describe that modulus can be adjusted by reinforcing fiber (column 4, line 49-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                             
IBP / July 16, 2022